Citation Nr: 0400027	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability as 
caused by VA medical or surgical treatment of ventral hernia 
surgery in January 2000.

2.  Determination of initial rating assignment for service-
connected traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1977 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the veteran's 
claims for increased rating (in excess of 10 percent) for 
left knee disability (residuals of left knee trauma, status 
post arthrotomy with excision of exostosis), and for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability as caused by VA medical or surgical 
treatment of ventral hernia surgery in January 2000.  In a 
subsequent rating decision during the appeal, the RO granted 
a separate 10 percent rating for traumatic arthritis of the 
left knee, effective October 20, 2000.  

In January 2002, the veteran entered notice of disagreement, 
indicating that he wanted a rating greater than 10 percent 
for his "left knee"; however, he did not specify whether he 
wanted a rating greater than 10 percent for the service-
connected residuals of left knee trauma, status post 
arthrotomy with excision of exostosis, or whether he wanted 
to appeal the initial 10 percent rating assignment for the 
separate disability of service-connected traumatic arthritis 
of the left knee.  For this reason, the Board must presume 
that the veteran intended to appeal the 10 percent ratings 
for both left knee disabilities.  

The RO issued a statement of the case in September 2002 that 
addressed the issues of entitlement to a higher initial 
rating for the service-connected left knee traumatic 
arthritis and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151; however, the September 2002 
statement of the case did not include the issue of 
entitlement to an increased rating (in excess of 10 percent) 
for the service-connected residuals of left knee trauma, 
status post arthrotomy with excision of exostosis.  The 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in October 2002, thus perfecting an appeal as to 
the issues in the statement of the case - initial rating 
assignment for service-connected traumatic arthritis, and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151.

Although the veteran has by his non-specific January 2002 
notice of disagreement effectively entered a notice of 
disagreement with both the denial of increased rating for 
service-connected residuals of left knee trauma (status post 
arthrotomy with excision of exostosis) and the initial rating 
for service-connected left knee arthritis, the September 2002 
statement of the case only addressed the appeal of initial 
rating assignment for post-traumatic arthritis of the left 
knee.  The September 2002 statement of the case did not 
address the claim for increased rating for service-connected 
residuals of left knee trauma (status post arthrotomy with 
excision of exostosis).  For this reason, the issue of 
entitlement to an increased rating for service-connected 
residuals of left knee trauma (status post arthrotomy with 
excision of exostosis) is addressed below in the REMAND 
portion of this decision.  As the veteran has entered a 
notice of disagreement, and has not otherwise withdrawn this 
issue in writing, the Board is required to remand this issue 
to the RO for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal of the rating issues is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, and obtained all relevant 
evidence designated by the appellant; and there is no 
reasonable possibility that additional assistance in the form 
of a VA examination or VA medical opinions would further aid 
in substantiating the veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151. 

2.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability 
caused by VA medical or surgical treatment of ventral hernia 
repair in January 2000. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability as caused by VA 
medical or surgical treatment of ventral hernia surgery in 
January 2000 have not been met or approximated.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.358 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decisions and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability as caused by VA 
medical or surgical treatment of umbilical hernia surgery in 
January 2000.  In a June 2001 letter, the RO advised the 
veteran of the evidence needed to substantiate his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, 
including the need for medical or other evidence of 
additional disability, including evidence of persistent or 
recurrent symptoms of additional disability, and that the 
additional disability be caused by "faulty care, treatment 
or examination furnished by [ ] VA or due to an unforeseen 
event that occurred during VA care, treatment or 
examination."  The RO advised the veteran that VA would 
request any information or evidence the veteran wanted VA to 
obtain, and any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  The RO also advised the veteran that he could 
obtain any of the records and send them to VA, and could 
obtain and submit lay statements describing his physical 
disability or symptoms of disability.  In a September 2002 
statement of the case, the RO provided the veteran the 
regulatory provisions of the VCAA.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151, and the appellant has 
not identified any other evidence or additional records that 
have not been obtained.  VA specifically requested VA and 
private treatment records.  As the basis of the Board's 
decision is that the weight of the competent medical evidence 
demonstrates no additional disability following the January 
2000 VA ventral hernia repair, the Board does not reach the 
downstream questions of actual and proximate causation of 
such additional disability.  For this reason, the Board finds 
that there is no reasonable possibility that additional 
assistance in the form of a VA examination or VA medical 
opinions would further aid in substantiating the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151.  See 38 U.S.C.A. § 5103A(a)(2).  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations. 



II.  38 U.S.C.A. § 1151 Claim

The veteran filed the claim for compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 in October 2000.  Because the claim was filed on or 
after October 1, 1997, the version of 38 U.S.C.A. § 1151 in 
effect prior to October 1, 1997 (requiring only that 
additional disability be "the result of" VA hospital care, 
medical or surgical treatment, or examination) is not 
applicable.  The version of 38 U.S.C.A. § 1151 that became 
effective October 1, 1997 is the applicable statute in this 
case.  The new law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.  Effective 
October 1, 1997, 38 U.S.C.A. § 1151 provides in relevant part 
as follows:

(a)	Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected. For 
purposes of this section, a disability or death 
is a qualifying additional disability or 
qualifying death if the disability or death was 
not the result of the veteran's willful 
misconduct and (1) the disability or death was 
caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran 
under any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate 
cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault 
on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable.

In this case, the veteran contends that compensation under 
the provisions of 38 U.S.C.A. § 1151 is warranted for 
"hernia" or "repair of a hernia."  In his notice of 
disagreement, the veteran contended that after VA hernia 
repair in January 2000 he was "still symptomatic with 
problems of gas and burping."  Through his representative, 
the veteran appears to contend that, because "satisfactory 
results" from the hernia repair were supposed to render the 
veteran asymptomatic, and did not, any symptoms the veteran 
still has are somehow (unstated) associated with VA medical 
or surgical treatment of hernia repair in January 2000.  The 
veteran's representative also contends that the veteran has 
"an unintended and unanticipated tender scar," for which 
compensation should be paid under the provisions of 
38 U.S.C.A. § 1151. 

After a review of the evidence in this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability claimed as caused by VA medical or surgical 
treatment of umbilical hernia surgery in January 2000.  The 
competent medical evidence of record demonstrates that the 
veteran does not have any additional disability caused by VA 
medical or surgical treatment in January 2000.  The evidence 
shows that in January 2000 VA performed a ventral hernia 
repair.  The veteran tolerated the procedure well and was 
transferred to the recovery room in good condition.  

The evidence of record demonstrates that, prior to the 
January 2000 hernia repair by VA, the veteran had pre-
existing symptoms or disorders of sleep difficulties 
(February 1998, January 11, 2000) that required medication in 
1997 (history reported in January 2000); constipation 
(February 1998, August 2000, January 11, 2000); tenderness 
above the umbilicus (January 5, 2000); increased discomfort 
of lump to umbilicus on exertion (January 11, 2000); 
inability to move after eating due to abdominal pain (January 
11, 2000); palpable mass (January 5, 2000); hiccups (January 
5, 2000); feeling of fullness (January 5, 2000); 
regurgitation (January 5, 2000); frequency of urination 
(January 5, 2000); and increased difficulty holding down food 
(January 11, 2000). 

After the January 2000 hernia repair, the veteran continued 
to enter similar complaints of pain in the abdomen and 
constipation (March 2000, August 2000);  constipation 
(January 2001); a one year history of stomach pains (April 
2001); abdominal pain, frequent nausea, and denied any bowel 
or bladder changes (May 2001 VA examination); abdominal 
burning pain, bloating, cramping, and nausea, diagnosed as 
mild nonspecific antral gastritis and irritable bowel 
syndrome (June 2001); and abdominal pain, constipation, and 
bloating, diagnosed as anxiety syndrome with irritable bowel 
syndrome (July 2001).  Comparing the veteran's physical 
condition prior to the January 2000 ventral hernia repair 
surgery, the evidence does not demonstrate additional 
disability.  In determining whether additional disability 
exists following VA surgical or medical treatment in January 
2000, comparing the veteran's pre-existing physical condition 
with his subsequent physical condition, the Board finds that 
the veteran's symptoms of abdominal pain, tenderness to the 
site of the hernia, discomfort on exertion, and constipation 
were all symptoms that pre-existed the January 11, 2000 VA 
ventral hernia repair.  
See 38 C.F.R. § 3.358(b) (2003) (physical condition 
immediately prior is to be compared with the subsequent 
physical condition). 

With regard to the contention that compensation is warranted 
for the ventral hernia scar, the controlling regulations 
provide that "[c]ompensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran . . . 'Necessary consequences' are 
those which were certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered."  38 C.F.R. § 3.358(c)(3) (2003).  The veteran 
specifically consented to the ventral hernia surgery, which 
included the surgical incision, and, therefore, a scar, for 
this purpose.  With regard to the representative's contention 
that the veteran has additional disability of a tender scar, 
which he contends was not foreseeable, the evidence 
demonstrates that, prior to the January 11, 2000 VA ventral 
hernia repair, the veteran already had tenderness above the 
umbilicus (January 5, 2000) and discomfort of lump to 
umbilicus on exertion (January 11, 2000); therefore, the 
evidence does not in fact show additional disability of 
tenderness following VA ventral hernia repair in January 
2000.  
 
With regard to the veteran's contention that the January 2000 
hernia repair by VA failed to render the veteran 
"asymptomatic," or to successfully alleviate the veteran's 
symptoms, the Board would point out that under the regulatory 
provisions of 38 C.F.R. § 3.358(b)(2) (2003), 
"[c]ompensation will not be payable under 38 U.S.C. § 1151 
for the continuance or natural progress of disease or 
injuries for which the . . . [medical or surgical treatment] 
was authorized."  The ventral hernia repair was performed to 
help alleviate the veteran's pre-existing symptoms of a 
palpable mass, tenderness, and discomfort.  The lack of 
success in alleviating pre-existing symptomatology is not 
contemplated as "additional disability" under 38 U.S.C.A. 
§ 1151, but is merely the continuance of pre-existing 
disability for which the January 2000 VA ventral hernia 
surgery was authorized.  

As there is in fact no additional disability demonstrated 
following the January 2000 VA ventral hernia repair, the 
Board does not reach the downstream questions of actual and 
proximate causation of additional disability.  Because the 
weight of the competent medical evidence demonstrates no 
additional disability in this case, the Board finds that the 
criteria for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability as caused by VA medical or 
surgical treatment of umbilical hernia surgery in January 
2000 have not been met or approximated.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.358.  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issue on appeal; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability as caused by VA medical or surgical 
treatment of ventral hernia surgery in January 2000 is 
denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA 
with regard to the issue of entitlement to an initial rating 
in excess of 10 percent for service-connected traumatic 
arthritis of the left knee.  In the September 2002 statement 
of the case, the RO notified the veteran of the regulatory 
provisions of the VCAA.  The veteran may waive the right to 
notice and duty to assist required by the VCAA, although the 
record does not reflect that he has done so. 

Because the veteran in January 2002 entered a general notice 
of disagreement to a 10 percent rating assigned for his 
"left knee" disability, without further identification as 
to a specific left knee disability, the Board is required to 
liberally construe the veteran's disagreement as a 
disagreement with regard to both left knee disabilities that 
at that time were rated as 10 percent disabling: the March 
2001 denial of increased rating (in excess of 10 percent) for 
service-connected residuals of left knee trauma (status post 
arthrotomy with excision of exostosis), and the initial (10 
percent) rating assigned for service-connected traumatic 
arthritis of the left knee in a November 2001 rating 
decision, in which the RO granted service connection for left 
knee arthritis as a separate left knee disability and 
assigned an initial rating of 10 percent.  

Although the veteran has by his non-specific January 2002 
notice of disagreement effectively entered a notice of 
disagreement with both the denial of increased rating for 
service-connected residuals of left knee trauma (status post 
arthrotomy with excision of exostosis) and the initial rating 
for service-connected left knee arthritis, the September 2002 
statement of the case only addressed the appeal of initial 
rating assignment for traumatic arthritis of the left knee, 
but did not address the claim for increased rating for the 
other service-connected disability of residuals of left knee 
trauma, status post arthrotomy with excision of exostosis.  A 
statement of the case on the issue of entitlement to an 
increased rating for service-connected residuals of left knee 
trauma (status post arthrotomy with excision of exostosis) 
has not been issued subsequent to the March 2001 rating 
decision.  In order to comply with due process requirements, 
a remand is in order for the RO to prepare a statement of the 
case on the issue of entitlement to an increased rating for 
service-connected residuals of left knee trauma (status post 
arthrotomy with excision of exostosis).  See Manlincon, 12 
Vet. App. 238.  The veteran may waive his appeal as to any 
issue if he does so in writing with the Board prior to 
issuance of a final decision by the Board, though he has not 
yet done so.  See 38 C.F.R. § 20.302 (2003). 

The RO should make another attempt to schedule the veteran 
for a VA orthopedic examination for his service-connected 
left knee disabilities, and should document for the claims 
file the notice sent to the veteran as to the date and 
location of the examination(s).  In DeLuca v Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that diagnostic codes that 
provide a rating solely on the basis of loss of range of 
motion must consider 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss and factors of joint disability attributable 
to pain).  As service connection has been established for 
arthritis of the left knee, which involves a rating on the 
basis of limitation of motion due to arthritis, VA must 
consider such factors as painful motion, weakened movement, 
and excess fatigability in determining the current level of 
disability (limitation of motion and functional loss) due to 
left knee arthritis.  The veteran's service-connected left 
knee disability of residuals of left knee trauma, status post 
arthrotomy with excision of exostosis, may not be rated on 
the same symptoms - limitation of motion, including due to 
pain, weakened movement, and excess fatigability - upon which 
the separate disability of left knee arthritis is rated.  See 
38 C.F.R. § 4.14 (2003) (the evaluation of the same 
manifestation under different diagnoses is to be avoided).    

The Board notes that the record reflects that the veteran has 
failed to appear for examinations during the pendency of this 
claim, most recently in July 2002.  The veteran's 
representative contends that "we cannot know from the record 
where the notices were sent."  The record does reflect that 
the July 18, 2002 entry on the VA Joints Examination report 
reflects that VA had the veteran's correct and latest address 
of record.  What is missing, however, is an entry in the 
record - such as a computerized entry or copy of the 
letter(s) sent to the veteran - to reflect that VA notified 
the veteran of the date and place of the scheduled July 2002 
VA examinations.  Upon REMAND, the RO should obtain and add 
to the claims file any documentation that is available 
regarding whether the veteran was notified of the VA 
compensation examinations scheduled for July 2 and July 18, 
2002.  

The veteran is advised that with regard to administrative 
entries that may reflect the presence or absence of notice to 
the veteran of the scheduled July 2002 VA examination, the 
Court has held that "there is a presumption of regularity 
which holds that government officials are presumed to have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 
47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to 
the contrary, VA is entitled to the benefit of this 
presumption.  Id.  

The veteran's representative contends that the veteran was 
not notified of the provisions of 38 C.F.R. § 3.655, 
notwithstanding the fact that the veteran's representative, 
who has represented the veteran since 1990, is aware of these 
regulatory provisions, and is raising this provision 
ostensibly to argue in favor of the veteran's claim.  The 
veteran is hereby advised that, if he fails to appear for a 
scheduled VA examination, in accordance with 38 C.F.R. 
§ 3.655(a), (b) (2003), for an original service connection 
claim, which includes an initial rating claim assigned 
following the grant of service connection in an original 
compensation claim, VA will adjudicate the veteran's appeal 
on the basis of the evidence of record; for a claim for 
increased rating, however, "the claim shall be denied."  

Notwithstanding the veteran's representative's suggestion 
that the veteran was somehow "deprived of due process" by 
the RO's consideration of the available evidence in its 
denial of an initial rating in excess of 10 percent for 
arthritis (the issue listed in the September 2002 statement 
of the case), the RO was in fact required by 38 C.F.R. 
§ 3.655 to adjudicate this claim on the basis of the evidence 
of record.  The appeal of the initial rating for arthritis of 
the left knee is not a "claim for increase," but is an 
initial rating claim following the grant of service 
connection in an original claim, that is, it is an "original 
compensation claim."  38 C.F.R. § 3.655(b).  With regard to 
the claim for increased rating (in excess of 10 percent) for 
service-connected residuals of left knee trauma (status post 
arthrotomy with excision of exostosis), however, this is a 
"claim for increase."  If the veteran perfects an appeal as 
to this increased rating issue following the RO's issuance of 
a statement of the case, and if the veteran fails without 
good cause to report for the VA examination ordered by this 
REMAND, that increased rating claim will need to be 
adjudicated under the provisions of 38 C.F.R. § 3.655(a), and 
(b).

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO should also notify the 
veteran of what evidence is required to 
substantiate his claim for an initial 
disability rating in excess of 10 percent 
for left knee arthritis, what evidence, 
if any, the veteran is to submit, and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should contact the veteran and 
ask him to identify all VA and non-VA 
medical providers who have examined or 
treated him for a left knee disability 
since September 2000 (other than a May 
2001 VA examination report that is 
already of record).  The RO should then 
obtain copies of any relevant medical 
records that may be available.  38 C.F.R. 
§ 3.159. 

3.  Thereafter, the RO should arrange for 
the veteran to have a VA orthopedic 
examination to determine the severity of 
both of the veteran's service-connected 
disabilities of the left knee - residuals 
of left knee trauma (status post 
arthrotomy with excision of exostosis), 
and traumatic arthritis of the left knee.  
Such tests as the examining physician 
deems necessary should be performed.  The 
RO should send the claims folder to the 
examiner to review the relevant documents 
in conjunction with the examination, and 
the examiner should indicate in writing 
that he or she has done so.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.

The physician who is designated to 
examine the veteran should specifically 
identify which left knee symptoms or 
findings are attributable to the 
veteran's service-connected residuals of 
left knee trauma (status post arthrotomy 
with excision of exostosis) and which 
symptoms or findings are attributable to 
the service-connected traumatic arthritis 
of the left knee.  In this regard, note 
that the same symptom may not be 
attributed to both left knee 
disabilities.  See 38 C.F.R. § 4.14.   
The examining physician should indicate 
the extent to which the veteran may have 
functional impairment of his left knee as 
a result of pain, limitation of motion, 
weakened movement, excess fatigability, 
or incoordination (including during 
activities that are intrinsic to his day-
to-day living experiences or at times 
when pain, weakened movement, excess 
fatigability, or incoordination is most 
noticeable, such as during prolonged 
use).  The examiner should also note the 
presence and severity of any other 
impairment of the knee, including 
recurrent subluxation or lateral 
instability, that may be associated with 
the veteran's service-connected residuals 
of left knee trauma (status post 
arthrotomy with excision of exostosis).  

The clinical findings and reasons upon 
which the opinions are based should be 
clearly set forth.  If the examiner is 
unable to form an opinion on any of the 
requested findings, he or she should note 
the reasons why such an opinion cannot be 
made.  The examiner should express 
opinions for the record on the following:

(i) What are the manifestations of the 
veteran's traumatic arthritis of the left 
knee?  Does the veteran have limitation 
of motion, weakness, or decreased 
strength?  Does he become easily fatigued 
on account of the service-connected 
arthritis of the left knee, including 
during routine activities required in his 
day-to-day experiences or during 
prolonged physical activity of any sort, 
such as when standing, walking, running, 
or climbing stairs?

(ii) Are there any objective 
manifestations indicating that the 
veteran has functional impairment in his 
left knee due to recurrent or persistent 
pain associated with traumatic arthritis 
of the left knee?  If so, the examiner 
should comment on the severity of the 
pain and the effects that it has on the 
veteran's ability to function in 
activities that are intrinsic to his day-
to-day living experiences, including 
during times when his symptoms are most 
noticeable.

(iii) Does the veteran have 
incoordination or an impaired ability to 
execute skilled movements smoothly as a 
result of the service-connected traumatic 
arthritis of the left knee?  If so, the 
examiner should comment on the severity 
of the incoordination and the effects 
that it has on the veteran's ability to 
function in activities that are intrinsic 
to his day-to-day living experiences, 
including during times when his symptoms 
are most noticeable.  If there is 
additional functional limitation due to 
pain, flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination associated with the 
veteran's service-connected left knee 
traumatic arthritis, to the extent that 
is possible, such should be expressed as 
additional limitation of motion of the 
affected joint.  38 C.F.R. §§ 4.40, 4.45; 
Deluca, supra.

(iv) What are the manifestations of the 
veteran's residuals of left knee trauma, 
status post arthrotomy with excision of 
exostosis?  Does he have recurrent 
subluxation or lateral instability 
associated with this left knee disability 
and, if so, what is the degree thereof? 

The bases for any conclusions made or 
opinions expressed by anyone designated 
to examine the veteran should be clearly 
explained, citing, if necessary, to 
specific evidence in the record.  

4.  The RO should provide the veteran and 
his representative with a statement of 
the case regarding the claim for an 
increased rating (in excess of 10 
percent) for service-connected residuals 
of left knee trauma (status post 
arthrotomy with excision of exostosis).  
The statement of the case should address 
all aspects of this claim including the 
criteria by which an increased rating may 
be awarded, and compliance with the 
Veterans Claims Assistance Act of 2000.  
Further, the veteran should be advised 
that, if he wishes the Board to address 
this claim, he must submit a timely 
substantive appeal in response to the 
statement of the case.  

5.  The initial rating assignment issue 
on appeal should be readjudicated.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



